 
 
I 
108th CONGRESS
2d Session
H. R. 3851 
IN THE HOUSE OF REPRESENTATIVES 
 
February 26, 2004 
Mr. Abercrombie (for himself and Mr. Case) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To authorize an additional permanent judgeship for the district of Hawaii. 
 
 
 1. District judgeship for the district of Hawaii 
 (a) Additional permanent district judgeship The President shall appoint, by and with the advice and consent of the Senate, 1 additional district judge for the district of Hawaii.  
 (b) Technical and conforming amendment In order that the table under section 133(a) of title 28, United States Code, will reflect the change in the number of permanent judgeships authorized for the district of Hawaii by subsection (a), such table is amended by striking the item relating to Hawaii and inserting the following: 
 
 
 
  “Hawaii 4.”.       
 
